  Case 1-19-45316-cec         Doc 3     Filed 09/04/19     Entered 09/04/19 22:39:03




                        UNITED STATE BANKRUPTCY COURT
                         EASTERN DISTRICT OF NEW YORK

In Re:

         488 EAST 96, LLC,

               Debtor                                         Case No.: 19-45316
                                                              Chapter 11


                     VERIFICATION OF CREDITOR MATRIX


The above-named debtor hereby verifies that the attached list of creditors is true and correct
to the best of her knowledge.


Date:    September 4, 2019
                                               488 EAST 96, LLC by

                                               /s/ Travon Austin
                                               _____________________
                                               Debtor
  Case 1-19-45316-cec       Doc 3   Filed 09/04/19   Entered 09/04/19 22:39:03




Creditor List

Proctor Wong as Executor of the Estate of John Mazzuka
c/o Kilpatrick Townsend & Stockton, LLP
488 East 98th Street, Brooklyn
1114 Avenue of the Americas, NY, NY 10036

Ludida PR, Inc.
704 Escorial'
San Juan, PR 00920

NYC Department of Finance
P.O. Box 680
Newark, New Jersey 07101

Department of Environmental Protection
59-17 Junction Blvd.
Flushing, New York 11373

National Grid
P.O. Box 11741
Newark, New Jersey 07101

Kings County Surrogates Court
2 Johnson Street
Brooklyn, New York 11201

Kings County Supreme Court
360 Adams Street
Brooklyn, New York 11201

City of New York
Department of Finance
1 Centre Street
New York, NY 10007

New York City Environmental Control Board
66 John Street
New York, NY 10038

New York State Department of Taxation
State Campus Bldg 9
Albany, NY 12227
